Citation Nr: 0528343	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

The veteran indicated by correspondence that he would not 
attend his scheduled May 2005 Board hearing.  There is no 
indication that he has asked that another hearing be 
scheduled.


FINDING OF FACT

The veteran's low back disability is primarily manifested by 
pain and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295 (2002), Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, a letter 
sent in December 2003 specifically noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial adjudication denying the claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file.  In addition, VA examinations have been 
conducted for the purpose of assessing the severity of the 
veteran's service-connected low back disability.  The veteran 
did not appear for a VA spine examination scheduled for 
December 2004.  Contrary to the veteran's representative's 
assertion, there is no indication that the veteran "was not 
given an opportunity to reschedule his examination."  The 
veteran has not made VA aware of any additional evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

In May 1986 the RO granted service connection for low back 
strain.  A February 2003 RO decision increased the rating for 
the veteran's low back disability from 10 percent to 20 
percent, effective October 25, 2001.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating (the highest 
rating under Diagnostic Code 5295) requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board here notes that there have been no findings of 
degenerative disc disease or arthritis associated with the 
veteran's low back disability.  The main evidence during this 
appeal consists of VA spine examinations conducted in April 
2001 and November 2002.

In reviewing the April 2001 and November 2002 VA spine 
examinations, the Board finds that severe limitation of 
motion of the lumbar spine has not been shown.  The Board 
notes that the veteran's lumbar spine had 80 degrees of 
flexion on the April 2001 examination and 60 degrees of 
flexion on the November 2002 examination.  These findings 
have tended to confirm that the veteran has moderate 
limitation of motion of the lumbar spine, which is reflected 
in the current 20 percent rating.

As for Diagnostic Code 5295, while some loss of lateral spine 
motion has been shown, there are no findings of 
osteoarthritic changes or narrowing of joint spaces shown.  
Further, there has also been no findings suggesting severe 
lumbosacral strain, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in the standing position.  As 
such, a rating in excess of 20 percent under Diagnostic Code 
5295 is not warranted.

The Board notes that the veteran has made long-standing 
complaints of low back pain, and pain has been noted during 
range of motion testing.  The November 2002 examiner noted, 
however, that there was no additional limitations noted 
during the examination related to pain, fatigue, endurance, 
weakness, or lack of endurance.  As such, the evidence does 
not show pain and functional loss of the low back that would 
warrant a rating in excess of 20 percent under any applicable 
Diagnostic Code.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board notes that a 40 percent disability rating may also 
be assigned under the general rating formula (Diagnostic Code 
5242, in effect beginning September 26, 2003) when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Such an assignment cannot made, as the record clearly 
shows that the veteran has flexion greater than 30 degrees.

In sum, the Board finds that a rating in excess of 20 percent 
for the veteran's low back disability is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

As noted, a February 2003 RO decision increased the rating 
for the veteran's low back disability from 10 percent to 20 
percent, effective October 25, 2001.  In doing so, the RO 
stated that the 20 percent rating was being made effective 
"the date of receipt of the original claim" for increase.  
A review of the veteran's claims file (and as noted in the 
August 2002 statement of the case) reveals that the veteran's 
increased rating claim was received on October 25, 2000.  
This matter is referred to the RO for review.


ORDER

A rating in excess of 20 percent for low back strain is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


